NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VANESSA RIVERA, as an individual and           No. 15-56972
on behalf of all employees similarly situated,
                                               D.C. No. 5:15-cv-00863-JGB-DTB
                 Plaintiff-Appellee,

 v.                                             MEMORANDUM*

UHS OF DELAWARE, INC., DBA
Universal Health Services of Delaware, Inc.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                          Submitted November 16, 2017**
                              Pasadena, California

Before: NGUYEN and HURWITZ, Circuit Judges, and SEEBORG,*** District
Judge.

      UHS of Delaware, Inc. appeals the district court’s order finding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
unenforceable a provision in an arbitration agreement that waives representative

claims under California’s Private Attorney General Act (“PAGA”). Reviewing the

order de novo, see Kilgore v. KeyBank, Nat’l Ass’n, 718 F.3d 1052, 1057 (9th Cir.

2013) (en banc) (citation omitted), we affirm.1

      UHS argues that DirecTV, Inc. v. Imburgia, 136 S. Ct. 463 (2015), abrogated

Sakkab v. Luxottica Retail North America, Inc., 803 F.3d 425 (9th Cir. 2015), and

Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal. 4th 348 (2014), and

therefore the district court’s reliance on Sakkab and Iskanian was erroneous. We

disagree and conclude that Imburgia is not clearly irreconcilable with Sakkab or

Iskanian. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc).

Imburgia simply held that a California court failed to place arbitration contracts

“on equal footing with all other contracts” when it interpreted a choice-of-law

provision in an arbitration agreement. 136 S. Ct. at 468–71 (quoting Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006)). Sakkab and

Iskanian, in contrast, directly addressed the validity of PAGA waivers in

arbitration agreements under state and federal law. Sakkab, 803 F.3d at 431–40;

Iskanian, 59 Cal. 4th at 378–89. Therefore, neither case is undermined by

Imburgia.



      1
      Because we affirm, we deny Appellee Vanessa Rivera’s motion for
summary affirmance as moot.

                                          2
AFFIRMED.




            3